It having been reported to the Court that William D. Edwards of Columbus, Ohio, has been disbarred from the practice of law by the Supreme Court of Ohio, and this Court, by order of December 8, 1969 [396 U. S. 953], having suspended the said William D. Edwards from the practice of law in this Court and directed that a rule issue requiring him to show cause why he should not be disbarred;
And it appearing that the said rule was duly issued and served upon the respondent, and that the time within which to file a return to the rule has expired and no return to the rule having been filed;
It Is Ordered that the said William D. Edwards be, and he is hereby, disbarred from the practice of law in this Court and that his name be stricken from the roll of attorneys admitted to practice before the Bar of this Court.